      Case 1:18-cv-02122-LMM Document 14 Filed 11/14/18 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


JUSTIN DYE,



           Plaintiff,

v.
                                                  CIVIL ACTION NO.
AMDOCS DEVELOPMENT CENTER                         1:18-cv-2122-LMM
INDIA, LLP, et al.,

           Defendants.

                                   ORDER


      Plaintiffs Motion for Leave to Amend Complaint [13] is GRANTED, as

unopposed. See LR 7.1B, NDGa. The Clerk is DIRECTED to file Dkt. No. [13]


at 6-12 as the Second Amended Complaint in this matter.

      IT IS SO ORDERED this 14th day of November, 2018.




                                    Leigh Martin May      l
                                    United States District Judge
